UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1767



MICHAEL H. MCGEE,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA STATE BAR; STATE OF NORTH
CAROLINA; L. THOMAS LUNSFORD, Secretary, NC
State Bar; DUDLEY HUMPHREY, President of NC
State Bar; DAVID R. JOHNSON, Counsel for the
NC State Bar; A. ROOT EDMONSON, Counsel for
the NC State Bar; STEPHEN E. CULBRETH, NC Bar
DHC; JOSEPH G. MADDREY, NC Bar DHC; MARGUERITE
P. WATTS, NC Bar DHC; ELIZABETH BUNTING, NC
Bar DHC; R. MITCHELL TYLER, NC Bar DHC;
CALVIN E. MURPHY, Vice-President, NC State
Bar,   in   their  official   and   individual
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-860-5-1FL)


Submitted:   October 11, 2006           Decided:     November 13, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael H. McGee, Appellant Pro Se. Carolin Delancey Bakewell,
Thomas Frederick Moffitt, NORTH CAROLINA STATE BAR, Raleigh, North
Carolina; William Norris Farrell, Jr., Special Deputy Attorney
General, Raleigh, North Carolina; Grady L. Balentine, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Michael H. McGee appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       McGee v.

North Carolina State Bar, No. CA-04-860-5-1FL (E.D.N.C. June 1,

2005).   We deny as moot McGee’s motions to expedite and for relief

from stay and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -